Citation Nr: 0031567	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  99-13 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
August 1969.  

This appeal arises from a July 1998 rating decision of the 
Winston-Salem, North Carolina, regional office (RO) which 
denied service connection for impaired hearing and tinnitus.  
The notice of disagreement was received in March 1999.  The 
statement of the case was issued in March 1999.  The 
veteran's substantive appeal was received in June 1999.

A videoconference hearing between Washington, DC, and 
Winston-Salem, NC, was held on July 6, 2000, before the 
undersigned Veterans Law Judge, who has been designated by 
the Chairman of the Board of Veterans' Appeals (Board) to 
conduct the hearing and render the final determination in 
this claim, pursuant to 38 U.S.C.A. § 7102 (West Supp. 2000).


REMAND

The veteran contends that he currently suffers from hearing 
loss and tinnitus.  He asserts that both problems were caused 
by acoustic trauma to which he was repeatedly exposed during 
his service in Vietnam.  As a gunner with a tank division, he 
says he used a variety of weapons including, but not limited 
to, M-16 assault rifles, M-60 machine guns, rocket launchers 
and grenades.  He recalls a specific incident when an M-60 
machine gun was fired less than one foot away from his left 
ear.  The veteran states that he complained of hearing loss 
and "ringing" in his ear to the medics, but that he is 
unaware as to whether his complaints were recorded.  He 
maintains that he continues to suffer from hearing loss and 
tinnitus.  He says both disorders have plagued him since 
service.  At his July 2000 personal hearing, the veteran 
reported that he was scheduled to undergo an audiological 
examination at the Durham VA Medical Center (VAMC) to 
ascertain the etiology of his hearing loss and tinnitus, as 
well as to determine whether he needs hearing aids.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this statute eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist 
claimants in developing evidence, and supercedes the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, ____ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty-to-assist 
provisions contained in the new law.  See VCAA, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ____ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the VARO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet.App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should request that the veteran 
submit the names and addresses of all VA and 
non-VA medical care providers who have treated 
him, since his service separation, for hearing 
loss and/or tinnitus, to include outpatient 
records from the Durham VAMC.  After securing 
the necessary releases, the RO should obtain 
any such records (not already on file) and 
permanently associate them with the claims 
file.

2.  Upon completion of the above development, the 
RO should schedule the veteran for a VA audiology 
examination. The veteran should be notified of the 
date, time, and place of the examination in 
writing.  The claims folder, to include a copy of 
this Remand, must be made available to and be 
reviewed by the examiner prior to the examination.  
All indicated audiometric testing should be 
conducted.  The examiner should state whether it 
is at least as likely as not that the veteran's 
hearing loss and/or tinnitus is etiologically 
related to any incident, accident, or exposure 
that occurred during his military service.  All 
opinions expressed should be supported by 
reference to pertinent evidence.

3.  Following completion of the foregoing, the 
RO must review the claims folder and ensure 
that all of the foregoing development actions 
have been conducted and completed in full.  If 
any development is incomplete, including if 
the requested examination does not include all 
test reports, special studies or opinions 
requested, appropriate corrective action is to 
be implemented.

4. The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures contained in sections 3 
and 4 of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 (Nov. 17, 2000), 
as well as any pertinent formal or informal 
guidance that is subsequently provided by the 
Department, including, among others things, 
final regulations and General Counsel precedent 
opinions.  Any binding and pertinent Court 
decisions that are subsequently issued also 
should be considered.  

If the benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be provided with 
a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal, to 
include the provisions of 38 U.S.C.A. § 
1154(b), 38 C.F.R. §§ 3.303 and 3.385, and 38 
C.F.R. § 3.655, if appropriate.  An appropriate 
period of time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).  The purpose of this REMAND is 
to obtain additional medical evidence.  The Board intimates 
no opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (2000).

